EXECUTION VERSION



EXHIBIT 10.4
CONSULTING AGREEMENT


This CONSULTING AGREEMENT (this “Agreement”) is dated as of April 1, 2013 (the
“Effective Date”) between John F. Ashburn, Jr. (“Consultant”) and MOLYCORP,
INC., a Delaware corporation (the “Company”).


1.The Company agrees to engage Consultant, and Consultant agrees to accept
engagement, to provide services and advice to the Company (the “Services”) as
reasonably requested by the Chief Executive Officer of the Company or his
designee (the “CEO”).
2.(a)    This Agreement will become effective on the Effective Date and will
remain in effect for 12 months thereafter (the “Term”).
(b)    Consultant will be reasonably available to provide the Services as
reasonably requested by the CEO, provided that in no event will Consultant
perform services for the Company or its subsidiaries and affiliates that exceed
80 hours in any calendar quarter (the “Contractual Minimum”), unless mutually
agreed by the CEO and Consultant. Any hours included in the Contractual Minimum
not used in the applicable calendar quarter will roll forward through the Term
(the “Roll Forward Amount”). The use by the Company in any calendar quarter of
the hours included in any Roll Forward Amount will not unduly interfere with the
other obligations of Consultant.
3.    (a)    In consideration for the Services described in Sections 1 and 2 of
this Agreement during the Term, the Company will pay to Consultant within 10
days after the beginning of each calendar quarter during the Term (i) a
quarterly retainer equal to $31,324.25; and (ii) an amount equal to $187.50 per
hour (or pro rata portion thereof) for each hour (or pro rata portion thereof)
of Services provided by Consultant in an applicable calendar quarter in excess
of the aggregate of the Contractual Minimum for the applicable calendar quarter,
and any applicable Roll Forward Amount (the “Consulting Fee”). The Consulting
Fee for any calendar quarter shall be paid at such address as Consultant may
specify from time to time, subject to Consultant providing a written report for
such calendar quarter to the Company as set forth in Section 4(a) prior to the
date of such payment.
(b)    The Company shall reimburse Consultant for reasonable travel expenses
incurred in connection with the Services (including first class airfare when
applicable under the Company’s Corporate Travel Policy as it applies to senior
executives). The Company shall reimburse Consultant for such expenses within 30
days of the Company’s receipt of Consultant’s invoices, which invoices shall be
prepared in reasonable detail and in accordance with the Company’s normal
practice.
4.    (a)    Consultant shall (i) keep and maintain records in reasonable detail
and in accordance with the Company’s normal practice showing all Services
performed and time spent in such performance and (ii) make written reports of
his activities, prepared in reasonable detail and in accordance with the
Company’s normal practice, to the Company no less frequently than quarterly. All
such records and reports will be deemed confidential and proprietary and shall
be the sole and exclusive property of the Company.
(b)    Consultant shall deliver to the Company all papers, drawings, valuations,
maps and all other confidential information related to Services in its
possession or under its control upon termination of this Agreement, and the
confidentiality covenants to which Consultant remains subject

1
 

--------------------------------------------------------------------------------



under the terms of the Separation Agreement and General Release signed by the
parties on the date hereof will also apply with respect to Consultant both
during and after the Term.
5.    During the Term, Consultant may engage in consulting services and
employment with or for others, so long as such other consulting services and/or
employment do not conflict or interfere with any restrictive covenants to which
the Consultant is subject, including, but not limited to, those contained in
Sections 6, 7 and 8 of the Amended and Restated Executive Employment Agreement
by and between the Company and Consultant, dated as of February 28, 2012.
6.    (a)    Consultant warrants that, during the Term, Consultant will at all
times be and remain an independent contractor, and Consultant shall not be
considered the agent, partner, principal, employee or servant of the Company or
any of its subsidiaries or affiliates. Consultant shall be free to exercise
Consultant’s own judgment as to the manner and method of providing the
consulting services to the Company, subject to applicable laws and requirements
reasonably imposed by the Company.
(b)    Consultant acknowledges and agrees that, during the Term, Consultant will
not be treated as an employee of the Company or any of its subsidiaries or
affiliates for purposes of federal, state, local or foreign income or other tax
withholding, nor unless otherwise specifically provided by law, for purposes of
the Federal Insurance Contributions Act, the Social Security Act, the Federal
Unemployment Tax Act or any Workers’ Compensation law of any state or country
(or subdivision thereof), or for purposes of benefits provided to employees of
the Company or any of its subsidiaries or affiliates under any employee benefit
plan, program, policy, or arrangement (including, without limitation, vacation,
holiday and sick leave benefits, insurance coverage and retirement benefits).
(c)    Consultant acknowledges and agrees that as an independent contractor,
Consultant will be required, during the Term, to pay any applicable taxes on the
Consulting Fee, and to provide his workers’ compensation insurance and any other
coverage required by law, and the Consulting Fee will be reported for all
purposes on IRS Form 1099-MISC. Consultant further acknowledges that this
Agreement is not intended to have any impact on any retirement, insurance,
healthcare or other benefits provided to Consultant in connection with his prior
employment with the Company.
7.    (a)    The Company agrees to indemnify and hold harmless and release
Consultant from any and all liabilities, costs, losses, expenses, including but
not limited to judgments, settlement costs, contribution or indemnity, damages,
costs of investigation and defense, and attorneys’ fees (collectively “Losses”),
for any liability, damage or injury (including death) or claim of liability,
damage or injury (including death) arising out of or related to the performance
of this Agreement by Consultant to the same extent and in the same manner as
provided to the directors and officers of the Company.
(b)    To the extent that the Company maintains directors and officers liability
insurance for its officers, directors and agents, Consultant shall be included
as an additional insured thereunder to the same extent as officers, directors
and agents of the Company.
8.    (a)    All notices provided for in this Agreement shall be delivered
personally or by mail, postage prepaid, deemed received when personally
delivered or five business days after date of mailing by first class mail
addressed to the address of the party stated in the caption to this Agreement or
such other address as such party may from time to time specify in a notice given
to the other.
(b)    Any notice of default or termination shall only be effective if delivered
personally, or sent by registered or certified mail.

2
 

--------------------------------------------------------------------------------



(c)    Any notice from Consultant to the Company shall be delivered or addressed
to:
Molycorp, Inc.
5619 Denver Tech Center Parkway
Suite 1000
Greenwood Village, Colorado 80111
Attention: Senior Vice President Administration
9.    This Agreement may be terminated by either party upon written notice to
the other party if such other party shall have engaged in any fraudulent or
illegal act, or any act not authorized by such other party which is detrimental
to the interests or reputation of such other party. Upon such termination, all
obligations under this Agreement shall cease.
10.    The interpretation and performance of this Agreement shall be governed by
the domestic law of the State of Colorado, without regard to conflict of law
principles.
11.    This Agreement constitutes the entire agreement between the parties
related to its subject matter. It supersedes all prior proposals, agreements,
understandings, representations and conditions, except for the Separation
Agreement and General Release signed by the parties on the date hereof and the
director resignation letter signed by Consultant on the date hereof, each of
which shall remain in full force and effect. This Agreement may not be changed
or amended except in writing signed by the Company and Consultant.
[Signature Page Follows]

3
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written:
                    
Consultant
            
 
 
 
By: /s/ John F. Ashburn, Jr.
 
John F. Ashburn, Jr., Individually
 
 
 
MOLYCORP, INC.
 
 
 
 
 
By: /s/ Kevin W. Johnson
 


Name: Kevin W. Johnson
 


Title: Vice President and Deputy General Counsel





